PER CURIAM.
A motor vehicle driven by George Tucker and owned jointly by him and his wife, Carolyn Tucker, was involved in an accident in which another vehicle was damaged and passengers of the other vehicle were injured, with one of them being killed.
E. C. Shepard, superintendent, Wyoming Motor Vehicle Safety-Responsibility Act, gave notice to Tucker that his driver’s license was to be suspended unless he deposited security or proof of financial responsibility in the amount of $20,101 or releases of liability from the other persons involved in the accident. Also, notice was given that the motor vehicle registration of Tucker and his wife was to be suspended unless compliance was made with the requirement for proof of financial responsibility.
The Tuckers failed to make a showing of financial responsibility as required by the superintendent. Instead, they filed a petition for review in the district court of Natrona County, alleging that the sole proximate cause of the accident was the negligence of Jack D. Humphrey, driver of the other vehicle. Although the petition contained no claim or allegation that the superintendent, in performance of his statutory duties, acted unlawfully or arbitrarily or that he abused his discretion, this would not prevent relief being granted to petitioner if indeed such was the case. Rule 72.1(c), W.R.C.P.
The court denied a motion on behalf of defendant to dismiss the petition because it failed to state a claim against defendant upon which relief could be granted. Thereupon, the superintendent answered and renewed his defense that the petition failed to state a claim upon which relief could be granted.
The result of the hearing was that the court found Tucker not negligent; that the other parties to the accident were negligent ; and that the superintendent therefore had no basis for determining that a judgment could be recovered against Tucker. Judgment was entered vacating the order of the superintendent.
The superintendent has appealed, urging primarily that the issues of contributory negligence and liability are not properly triable. While this is literally true and as explained in Thornley v. Wyoming Highway Department (No. 3844), Wyo., 478 P.2d 600, 604, decided concurrently, the only issues properly before the superintendent and the reviewing court are “the sufficiency of the security and the culpability or lack thereof of a person involved in the accident.” The superintendent’s action in failing to perform his duty was arbitrary and an abuse of his discretion, constituting errors susceptible of review by the district court, which was justified in receiving additional material evidence under Rule 72.1(h), W.R.C.P., since this was a noncontested case. The fact that evidence additional to that which was requisite was adduced did not alter the result.
Affirmed.